Citation Nr: 1213938	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  04-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, anxiety disorder and posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1985. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO), which declined the Veteran's application seeking to reopen her previously denied claim of entitlement to service connection for PTSD. In an April 2007 decision, the Board reopened the Veteran's claim and remanded the underlying claim for service connection for additional development.

In May 2010, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder. The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims. Pursuant to a Joint Motion for Remand, a February 2011 Order of the Court vacated the decision and remanded the claim for readjudication in accordance with the Joint Motion. 

In September 2011, the Board remanded this matter for additional development.

The Board recognizes that, while the Veteran originally filed separate claims for service connection for PTSD and depression, claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, those claims are most appropriately adjudicated as a single issue of entitlement to service connection for a psychiatric disability.


FINDINGS OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's current psychiatric disability is related to active service. 



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011).  However, as a psychosis was not diagnosed within one year after discharge, service connection for a psychosis may not be granted on a presumptive basis. 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate that a condition was noted during service; evidence of post- service continuity of the same symptomatology; and medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate his account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allowing him the opportunity to furnish this type of evidence or advise the VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that she is entitled to service connection for a psychiatric disorder.  She claims that she developed PTSD secondary to sexual harassment in service.  In a February 1996 statement, the Veteran described her in-service stressor as sexual harassment from her superior during the performance of her military duties as a clerk.  She stated that her supervisor made sexual advances to her, asked her to work weekends, and scheduled business trips, which she refused to attend.  On one occasion she went to a hotel room with her supervisor because she felt obliged to, and while they talked, he touched her breast and hugged her.  After that incident, the harassment continued until she was transferred to a different building. She stated that while she did not report the incident, she told some acquaintances at the time about being harassed.

Service treatment records show that in August 1984, the Veteran reported a nervous stomach and anxiety caused by her position.  The record also indicates that in 1984, the Veteran was transferred from an administrative clerk position to a position in the communications center, which is consistent with her report that she had requested a transfer due to sexual harassment by her supervisor. 

The Veteran applied for Social Security Administration (SSA) benefits in 1993, and in 1995, the SSA diagnosed her with generalized anxiety disorder. 

Post-service VA medical records dated from April 1996 to April 2004 show that the Veteran was variously diagnosed with PTSD and depression. 

When examined by VA in April 1996, the Veteran reported being harassed and touched by many men in service while stationed in Okinawa.  She complained of problems sleeping.  Objectively, the Veteran was anxious, restless, and nervous.  She was depressed, reclusive, and withdrawn.  She denied delusions or hallucinations.  The examiner diagnosed generalized anxiety disorder with depression.  The examiner stated that no PTSD was noted at that time. 

A May 1997 VA clinical treatment note shows that the Veteran filed a claim for PTSD in relation to sexual trauma in the military.  VA treatment records starting in 1999 show a diagnosis and treatment for depressive disorder, major depression, and depression with psychotic symptoms.  In May 2000, the Veteran reported being stressed over the need to obtain housing after leaving her aunt's household due to sexual advances from her aunt's boyfriend.  In December 2001, the Veteran reported that work-related stress had lead her to quit her job as a teacher.  Reportedly, she was being harassed by the children's parents. 

In a witness statement in July 2003, D.B. indicated that she served with the Veteran in Okinawa, and at the time the Veteran had discussed being sexually harassed in Japan.  D.B. also reported that the Veteran related being sexually harassed by her aunt's boyfriend, and complained of problems with housing and unemployment. 

In a medical statement dated in April 2004, a VA staff physician stated that the Veteran carried a diagnosis of severe prolonged PTSD and suffered with most of the symptomatology that went with that diagnosis.  The physician indicated that the Veteran had significant social and occupational impairments due to her illness, and had moved three times in the previous seven months. 

A VA clinical mental health note shows that the Veteran reported sexual harassment in service with physical contact.  She reported feeling intimidated by her superior who kept making passes at her.  The Veteran complained of periodic PTSD symptoms.  The clinician diagnosed major depressive disorder and PTSD.

In October 2011, the Veteran underwent a VA mental disorders examination.  The  VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with psychotic disorder, not otherwise specified (NOS) that was less likely at not (less than a 50/50 probability) caused by or a result of military service, specifically the Veteran's alleged stressor of being sexually harassed while stationed in Okinawa. 

In December 2011, an addendum opinion was obtained.  The VA examiner noted the Veteran reports of experiencing sexual harassment while in the military.  The examiner clarified the prior medical opinion and stated that she did not dispute the Veteran's allegations that she was sexually harassed while stationed in Okinawa, Japan in 1984.  The examiner noted that the evidence shows that the Veteran endorsed "anxiety" around her work situation and was ultimately transferred into a new position in 1984.  That evidence lent good credence to the Veteran's self-report of the incidents.  However, the Veteran failed to meet the criteria for a PTSD diagnosis.  The examiner opined that the Veteran's psychotic disorder was less likely than not incurred in or caused by the conceded event of military sexual harassment.  However, the examiner further opined that by affording the Veteran the benefit of the doubt, then it could be said that the Veteran's psychotic disorder was as least as likely as not aggravated by the conceded event of military sexual harassment.

In reviewing the VA examiners opinions, the Board finds that there is a definitive finding that the Veteran does not meet the criteria for a PTSD diagnosis.  The Board notes that while some VA medical records show that the Veteran was diagnosed with PTSD, those records do not show that the diagnosis was made pursuant to the criteria found in DSM-IV, as required by regulation.  38 C.F.R. § 3.304(f) (2011). Therefore, the Board finds that the provisions of 38 C.F.R. § 3.304(f)(5) are not for application because it not at least as likely as not that a diagnosis of PTSD is warranted.

In reviewing the evidence of record, the Board is aware of the conflicting medical evidence as to whether the Veteran's psychiatric disorder is related to active service.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's psychiatric disorder is related to active service.  While the December 2011 VA examiner has provided opinions both favorable and unfavorable, the Board finds that the VA examiner has related the Veteran's current psychiatric condition, at least in part, to the sexual harassment that she experienced in service.  That positive opinion corroborates the statements provided by the Veteran with respect to having psychiatric symptoms in service that later resulted in a diagnosis of psychotic disorder.  Thus, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's current psychiatric disorder is attributable, at least in part, to her active service.
 
Additionally, the Board finds that the Veteran is competent to report that her current psychiatric symptoms began in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Veteran's service treatment records show treatment in August 1984 for a nervous stomach and anxiety caused by her position and that she was transferred to another military duty assignment in the same year.  Although the record contains no medical evidence of psychiatric complaints or treatment for years after service discharge, the competent lay evidence of record shows credible assertions that the Veteran continued to struggle with pertinent psychiatric symptoms after service.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a psychiatric disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


